Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-26 and the following species:
Specie A: E. coli; and 
Specie B: mrc-1
 in the reply filed on 5/5/2021 is again acknowledged. 
Claims 27-30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2021.
	Claims 1-26 are under  examination as they read on a specie of bacteria that is E. coli and a DNA sequence that is mcr-1.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/8/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 101

	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exceptions which are the correlation of a natural phenomenon and  abstract ideas without significantly more. The claim(s) recite(s) a method for detecting the presence or absence of a bacterium resistant to a cyclic cationic polypeptide antibiotic, the method comprising: a) subjecting a test sample of a bacterial membrane or a fragment thereof where the fragment comprises a non-Lipid A component: identifying in the mass spectroscopy output a first defined peal that is indicative of the presence of Lipid A modified by phosphoethanolamine, wherein said first defined peak is a peak present in a mass spectrum output for Lipid A modified by phosphoethanolamine (PEA) and wherein said first defined peak is absent from a corresponding mass spectrum output for native Lipid A; and (c) wherein the presence of said first defined peak indicates the presence of a bacterium resistant to a cyclic cationic polypeptide antibiotic, and wherein the absence of said first defined peak indicates the absence of a bacterium resistant to a cyclic cationic polypeptide antibiotic.
Dependent claim 2 defines Lipid A as an integral part of the bacterial membrane. Claims 3, 4, 14-20 and 25 recite the method of preparation of the biological sample and the mode of mass spectroscopy. Claims 5-11 recite the m/z standards for identifying the Lipid A, PEA-modified Lipid A and other peaks in the mass spectroscopy output. Claims 12 and 13 pertaining to an immobilized gene that confers resistance to the bacterium. Claims 21-22 recite the type of antibiotic to which the bacterium has resistance, Claims 23-24 recite the bacteria being examined and claim 26 is a recording step of the data on a suitable data carrier.
The judicial exceptions are the correlation of a natural phenomenon (determining bacterial resistance), identification (abstract idea; mental step); and recording of data (data gathering).
These judicial exceptions are not integrated into a practical application because there are no steps subsequent to the recited judicial exceptions that use the identified natural phenomenon in a real world practical application of the judicial exceptions. As noted claim 26 which recites a recording step is data gathering which is also an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of preparing a  whole cell of gram negative bacteria (which naturally includes the membrane), performing mass spectroscopy and determining Lipid A is routine and conventional in the art.  See Larrouy-Maumus et al. (J. Microbiol. Methods (2016; available online 12/2/2015) 120: 68-71). The determination of colistin resistance of E. coli via mass spectroscopy by the identification of Lipid A and PEA-lipid A is also routine and conventional in the art. See Liu et al. (Lancet Infect. Dis. (2016; published online 11/18/2015) 16: 161-68 and the Appendix pages 1-11, see pages 9-10 for the analysis of colistin resistance in E. coli via mass spectroscopy). 
Regarding the recording of the data obtained by step 1 (a) (claim 26), MPEP 2106.05(f)(2) states the following:
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store (emphasis added), or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.

Therefore claims 1-26 are not drawn to patent eligible subject matter.
Response to Arguments
Applicant argues that the claims should be considered as a whole and should qualify for patent eligibility because the determination of whether or not a bacterial sample is resistant to a specific antibiotic is in itself a practical application that would be crucial for establishing a treatment plan. Applicant further asserts that it solves a technical problem because it is a fast easy way of determining the resistance status of a microorganism which precludes the use of inappropriate antibiotics and therefore increases the efficacy of treatment and patient recovery.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Patent Eligibility is not based on the solving of a technical problem. Patent eligibility is based on the determination that the claim(s) are directed to a judicial exception (JE), if the claim(s) include(s) additional elements that are sufficient to amount to significantly more than the judicial exception and if the JE is integrated into a practical application.


Applicant Argument
Applicant argues that the Examiner refers to bacterial resistance as  a natural phenomenon and asserts that bacterial resistance can be considered as  “biological parameter: but that such resistance is caused by evolutionary pressure due to human usage of high amounts of antibiotics. Applicant concludes that the resistance is essentially man-made and not a “natural phenomenon.” Applicant argues that most resistances were unknown before the massive use of antibiotics.
Examiner Response
The development of bacterial resistance is a natural phenomenon because the bacteria is responding to an environmental  pressure. Thus, the correlation of the resistance is a judicial exception. This is similar to the correlation that is the consequence of how a certain compound such as a compound such as a medication is metabolized by the body. Medications are man-made. See MPEP 2106.04(b) I (iv). 
Applicant Argument
Applicant argues that the identification of antibiotic resistance should not be considered and “abstract idea” or “metal step” because detection of bacterial resistance is not a step that can be performed in the human mind. Applicant asserts that it requires a particular machine and a transformation of the physical sample material that can be effectively used for making the necessary determination. Applicant argues that only with the generation of the mass spectrum is it that any effective identification of the bacterial resistance can be made.
Applicant refers to steps (a) and (b) of claim 1 and argues that the analysis of the sample is not done by simple observation but by  interpretation of the mass spectrum output which is a transformed version of the actual sample material into a representation of the sample that is conducive to analysis. Applicant asserts that the Examiner’s statement that the performance of mass spectroscopy and determination of Lipid A is routine and conventional in the art is not relevant to step 2A.
Examiner Response
Step a) of claim 1 is directed to the physical step of subjecting a test sample to mass spectroscopy analysis which generates a mass spectrum output. This step uses a mass spectrometer to produce  smaller fragments of non-Lipid A components into fragments and generates data regarding the mass-to-charge ratios (m/z) of the fragments. In this case, the mass spectrometer is an object on which the method operates and does not integrate the judicial exceptions into a practical application (step 2A, Prong 2 of the guidance) or provide significantly more (step 2B). See MPEP 2106.06(b) II. The  use of mass spectrometers to determine  Lipid A is routine and conventional in the art and does not amount to significantly more.  See Larrouy-Maumus et al. (J. Microbiol. Methods (2016; available online 12/2/2015) 120: 68-71). The determination of colistin resistance of E. coli via mass spectroscopy by the identification of Lipid A and PEA-lipid A is also routine and conventional in the art. See Liu et al. (Lancet Infect. Dis. (2016; published online 11/18/2015) 16: 161-68 and the Appendix pages 1-11, see pages 9-10 for the analysis of colistin resistance in E. coli via mass spectroscopy). 
The revised guidance for the determination of patent eligibility was followed in the above rejection. Prong 1 of step 2A was the identification of the judicial exceptions: correlation of a natural phenomenon (determining bacterial resistance), identification (abstract idea; mental step); and recording of data (data gathering). Step b) of claim 1 is the identification of certain peak indicative of Lipid A modified by phosphoethanolamine.  This step is a judgement of data that can be accomplished in the human mind. 
Prong 2 was an analysis of the additional  elements that may integrate the judicial exception into a practical application: the identified  judicial exceptions are not integrated into a practical application because there are no steps subsequent to the recited judicial exceptions that use the identified natural phenomenon in a real world practical application of the judicial exceptions. As noted claim 26 which recites a recording step is data gathering which is also an abstract idea.  
Applicant’s assertion regarding the analysis of the routine and conventional  aspects of the claimed invention (step 2B) is not part of step 2A is correct. The last paragraph is the analysis relates to step 2B which is the determination if the claims any include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant Argument
Applicant refers to the revised  patent Subject Matter Eligibility Guidance issued January 7, 2019 and asserts that step 2A uses a two prong analysis for step 2A Prong that a judicial exception (JE) is identified and Prong Two if the claim recites additional elements that integrate the exception into a practical  application.
Applicant asserts that the revised guidance  states that the a “claim that integrates a judicial exception into a practical application will apply, rely on  or use the JE in a manner that improves a meaningful limit on the JE such that the claim is more than a drafting effector designed to monopolize the JE” (underlined portion emphasized by Applicant.
Applicant summarizes step 2A from the revised guidance and states that in revised step 2A that Examiners must give weight to all additional elements and if they are conventional  when determining whether or not a JE has been integrated into a practical application (emphasis added by applicant).
Applicant recites a consideration with regard to an additional element that implements a JE with or uses a JE in conjugation with a particular machine or manufacture that is integral to the claim.  Applicant asserts that the limitations of claim 1 implement the purported JE in conjunction with a mass spectrometer which is inherent in the claim. Applicant asserts that the “mental steps” are actually part of a mass spectrometric analysis as they required the mass spectrum of the sample. Applicant conclude that the inherent link to mass spectroscopy is also what make any “tying up” of the purported JE impossible.
Examiner Response
The analysis of the output generated from the mass spectrometer is not integrated into any practical application because there are no steps subsequent to the recited judicial exceptions that use the identified natural phenomenon in a real world practical application of the judicial exceptions.
The mass spectrometer is an object on which the method operates and does not integrate the judicial exceptions into a practical application (Step 2A, Prong 2 of the guidance) or provide significantly more (Step 2B) See MPEP 2106.06(b) II. The  use of mass spectrometers to determine  Lipid A is routine and conventional in the art and does not amount to significantly more.  See Larrouy-Maumus et al. The determination of colistin resistance of E. coli via mass spectroscopy by the identification of Lipid A and PEA-lipid A is also routine and conventional in the art. See Liu et al. 
Thus, the “inherent link” is merely the separate step  of analysis of output of data by a machine on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See MPEP 2106.06(b) II.
Applicant Argument
Applicant asserts that the revised guidance is carefully worded to ensure that  examiners do not mistake the concept of a practical application as being limited to the end results of the performance of certain method steps of the claim. Applicant argues that a limit that the claim itself may be a practical application that “applies, relies on or uses” the JE in conjunction with other claim limitations that “impose a meaningful limit” on the JE.
Examiner Response
Claim 1 is not in itself a practical application that “applies, relies on or uses” the JEs in conjunction with other claim limitations that “impose a meaningful limit” on the JE because the JE is a correlation of antibiotic resistance to the presence of Lipid A modified  by phosphoethanolamine which is accomplished by a mental activity of analysis of data genrated by a machine. The JEs themselves not applied, relied or used for any practical application.
Applicant Argument
Applicant argues that the JE of a mental process identified by the examiner is not a simple mental process because it is dependent on the acquisition of a mass spectrum of the bacterial sample. Applicant asserts that they are part of an analysis that requires both the mass spectrometric measurement and the analysis of the result. Applicant asserts that the claim as a whole must be considered for the evaluation of whether a JE is meaningfully limited by the integration of a JE into a practical application. Applicant asserts that the combination of  claim elements defines a practical application of  mass spectrometry to the determination of bacterial resistance to a cyclic cationic polypeptide antibiotic. Applicant concludes that the claim should be eligible under  Step 2A.
Examiner Response
Step b) of claim 1 is a mental process of data analysis. The combination with the physical step of performing mass spectrometry does not make the claim eligible under step 2A because there are no steps subsequent to the recited judicial exceptions that use the identified natural phenomenon in a real world practical application of the judicial exceptions.
The mass spectrometer is an object on which the method operates and does not integrate the judicial exceptions into a practical application (step 2a prong 2 of the guidance) or provide significantly more (Step B) See MPEP 2106.06(b) II. The  use of mass spectrometers to determine  Lipid A is routine and conventional in the art and does not amount to significantly more.  See Larrouy-Maumus et al. The determination of colistin resistance of E. coli via mass spectroscopy by the identification of Lipid A and PEA-lipid A is also routine and conventional in the art. See Liu et al. 



Claim Rejections - 35 USC § 103
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Lancet Infect. Dis. (2016; published online 11/18/2015) 16: 161-68 and the Appendix pages 1-11) in view of Larrouy-Maumus et al. (J. Microbiol. Methods (2016; available online 12/2/2015) 120: 68-71).
Liu reports the analysis of plasmid-mediated resistance mechanism, MRC-1, in Enterobacteriaceae including E. coli (claims 23 and 24). The methods included electrospray ionization mass spectroscopy. Polymyxin resistance (claims 21-22) was shown to be singularly due to the plasmid mcr-1 gene (claims 12 and 13 where mcr-1 is the elected specie). In vivo studies, production of MCR-1 negated the efficacy of colistin (claims 21 and 22). MCR-1 is a member of the phosphoethanolamine (PEA)  transferase enzyme family. Expression in E.coli  (elected specie) resulted in the addition of PEA to lipid A (abstract).
Lipid A analysis was carried out by extracting lipid A in chloroform/methanol (4:1) and subjecting the extract to MALDI SYNAPT Q-TOF 9 a specialized form of MALDI-TOF; claim 4). Data acquisition and analysis were done with MassLynx V software (page 163, right column under the heading of “Analysis of Lipid A ….”). This disclosure is  reasonably interpreted as recording the data on a suitable data carrier (claim 26), because the data is acquired and recorded in a computer for analysis.
The analysis of Lipid A and PEA-modified lipid A which is likely via PEA transferase is described in the Appendix at pages 10-11 (page 165, end of first full paragraph, left column).
Pages 10-11 of the Appendix show the analysis of the MALDI-TOF mass spectra output at Figure S6: 


    PNG
    media_image1.png
    601
    677
    media_image1.png
    Greyscale

Lipid A was extracted from E. coli W3110(pUC18) and E. coli W3110 (pUC18-mrc-1). Lipid A extracted form E. coli W3110(pUC18) shows only the mass spectrum peaks associated with lipid A. The major peak was at m/z 1797.2 which is consistent with its bis-phosphorylated hexa-acylated structure. The Lipid A isolated from E. coli W3110 (pUC18-mrc-1) shows lipid A (the second peak at m/z 1797.2  which is a specie that anticipates the claimed range of about 1793 to about 1799 (claim 6(a) to lipid A) as well as three additional peaks at m/z 1840.3, m/z 1930,3 and 1942.3 compared with E. coli W3110(pUC18). The peak at m/z 1920.3 (the first defined peak) indicated the addition of PEA to the bis-phosphorylated hexa-acylated structures (i.e., 1797.3 + 123 = m/z 1920.3; an m/z of +123 is a specie that is fully encompassed by the claimed range of about 120 to about 124 m/z units; claim 5). The ratio of the intensity of the first peak to the second peak is about 1:1 which is a specie that anticipates the claimed range of at least 0.1:1 (claim 7).
The peak at m/z 1840.3 likely represents the bis-phosphorylated hexa-acylated lipid A with the addition of PEA and the removal of phosphate (i.e., 1840.3 = 1920.3 – 80). The peak at m/z 1942.3 may have arisen from the sodium adult of the molecular ion of lipid A (m/z = 1942.3 which is 1920.3 +22). There is another peak in the lower spectrum at m/z 1819.3 that is 22 mass charge units greater than the lipid a peak at m/z 1797.3 (claim 9(a)). 22 mass-to-charge units is a specie that is fully encompassed by the claimed range of about 22 to about 28 m/z (claim 8). The ratio of the intensity of the third defined peak to the second defined peak (lipid A) is about 15:70 which is a 0.214:1 which is a specie that is fully encompassed by the claimed range of about 0.15:1 (claim 10). The ratio of the sum of the intensity of the first defined peak, 95, and the  third defined peak,15, is 110. This sum compared to the intensity of the second defined peak (lipid A) (70) is 1.57:1 which is a specie fully encompassed by the claimed range of at least about 0.15:1 (claim 11).
Therefore, the method of claim 1 is taught, in part, by Liu where lipid A and PEA-modified lipid A are extracted from a bacterium that is an E. coli test sample with and without the mrc-1 gene and subjected to mass spectroscopy. In the upper spectrum, lipid A alone is identified showing that the E. coli strain from which the extract was obtained is not resistant to colistin. The lower spectrum shows that unmodified lipid A is present as well as three peaks attributable to the addition of PEA to lipid A. The presence of these peaks identifies the bacteria is colistin resistant.
Liu does not teach that the test sample comprises a bacterial membrane (claim 1) where the test sample is processed to remove salts (claim 3), where the test sample is admixed with a matrix solution prior to subjecting the test sample to mass spectroscopy analysis (claim 14), where the matrix solution comprises 2,5-dihydroxybenozic acid suspended in an organic solvent (claim 16), where the organic solvent is chloroform to methanol in a ratio of about 6;1 to about 12:1 (claim 17), where the organic solvent is a combination of chloroform and methanol (claim 18), where the ratio of the test sample to the test matrix solution is between about 0.1:1 to about 2:1 v/v or about 0.66:1 v/v (claim 19), were the test sample comprises between 10 to about 1010 bacterial cells (claim 20) or where the bacterium is heat inactivated (claim 25).
Larrouy-Maumus teaches that lipid A is a major surface glycolipid that is located in the outer membrane of Gram negative bacteria. Previously lipid A was isolated and purified. However, the process is time-consuming and involves the use of highly hazardous reagents and also required a large volume of bacteria. Larrouy-Maumus  teaches an alternative methodology to allow for the detection of lipid A directly on intact Gram-negative bacteria without any steps of chemical treatment or purification. The method allows users to obtain data on the main lipid A forms in a sample (page 68, first paragraph, left column). As the bacteria are intact and the lipid A is a surface glycolipid of the outer bacterial membrane, the ordinary artisan would reasonably conclude that the sample contains bacterial membranes (claim 1).
	Bacteria including a strain of E. coli were washed three times with doubly distilled water and heat inactivated (claim 25). Repeated washing in doubly distilled water would reasonably remove salts (claim 3). The final concentration of bacteria in the sample was about 104 to 105 bacteria per µl. A matrix solution containing 2,5-dihydroxybenzoic acid was used at a final concentration of 10 mg/ml in an organic solvent mixture of chloroform/methanol in a ratio of 90:10 v/v. 0.5 µl was mixed with 0.5 µl of the matrix solution. The bacterial sample suspended in the matrix solution was deposited on the target and gently dried. The dried mixture was subjected to MALDI-TOF mass spectroscopy (page 68, paragraph adjoining the columns). Thus, 0.5 µl containing about 5 x 104 to 5 x 105 bacteria (which is a specie fully encompassed by the claimed range of about 10 to 1010 bacterial cells; claim 20) was admixed with a matrix solution (claim 14) The matrix solution contains 2,5-dihydroxybenzoic acid suspended in an organic solvent (claim 16), where the organic solvent is a mixture of chloroform and methanol (claim 18). The ratio of chloroform to methanol is in a ratio of 90:10 v/v (9:1 v/v). This ratio is fully encompassed by the claimed range of about 6:1 to about 12:1 (claim 17). The ratio of the test sample to the matrix solution is 0.5 µl: 0.5 v/v which is a ratio of 1:1. This ratio is a specie that is fully encompassed by the claimed range of about 0.1:1 to about 2:1 v/v (claim 19).
	Figure 1C shows the mass spectrum obtained for enterohemorrhagic E. coli. The peak at m/z 1796.2 corresponds to hexa-acyl diphosphoryl lipid A (page 69, first full paragraph of the right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the whole cell mass spectroscopy method of Larrouy-Maumus to identify E. coli bacteria that are resistant to colistin where the test sample is processed to remove salts (claim 3), where the test sample is admixed with a matrix solution prior to subjecting the test sample to mass spectroscopy analysis (claim 14), where the matrix solution comprises 2,5-dihydroxybenozic acid suspended in an organic solvent (claim 16), where the organic solvent is chloroform to methanol in a ratio of about 6;1 to about 12:1 (claim 17), where the organic solvent is a combination of chloroform and methanol (claim 18), where the ratio of the test sample to the test matrix solution is between about 0.1:1 to about 2:1 v/v or about 0.66:1 v/v (claim 19), were the test sample comprises between 10 to about 1010 bacterial cells (claim 20) or where the bacterium is heat inactivated (claim 25). The ordinary artisan would have been motivated to do so because the methodology of Larrouy-Maumus  allows for the detection of lipid A directly on intact Gram-negative bacteria without any steps of chemical treatment or purification. Further, the method allows users to obtain data on the main lipid A forms in a sample. The ordinary artisan would have had a reasonable expectation that the whole cell mass spectroscopy methodology of Larrouy-Maumus  would detect lipid A as well as PEA-modified lipid A and fragments thereof because Larrouy-Maumus teaches that the method allows users to obtain data on the main lipid A forms in a sample and Liu demonstrates that MALDI-TOF spectroscopy is able to determine lipid A as well as PEA-modified lipid A  extracted from E. coli.
The combination of references is silent regarding that lipid A modified by PEA is an integral part of the bacterial membrane (claim 2) or that the matrix solution of Larrouy-Maumus allows for selective extraction, co-crystallization and ionization of native lipid A and/or modified lipid A as an integral part of the membrane (claim 15). Regarding the PEA-modified lipid a as being an integral part of the membrane, Larrouy-Maumus teaches that lipid A is embedded in the outer membrane of Gram negative bacteria and Liu teaches that PEA transferase mediates the PEA modification of lipid A. Thus, lipid A modified by PEA is reasonably still part of the membrane as the transferase only transfers PEA to the lipid A and does not free lipid A from the membrane. Regarding the above-mentioned characteristics of the matrix solution of Larrouy-Maumus which is composed of 2,5-dihydroxybenozi acid, chloroform and methanol, the properties of a compound naturally flow from the structures of the compounds and thus will reasonably impart the claimed effects of the selective extraction, co-crystallization and ionization of native lipid A and/or modified lipid A as an integral part of the membrane. For these reasons the claimed limitations are met which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Response to Arguments
Applicant provides illustrations of free or unbound Lipid A and Lipid A bound to LPS. Applicant summarizes the claimed invention which is directed to detecting lipid A modified by phosphoethanolamine (PEtN) without using any lipid a extraction protocols. Applicant asserts that the invention does not rely on the purification of Lipid A but instead allows the identification  of any Lipid A and any modified Lipid A directly on intact bacteria or in an unpurified  sample containing bacterial membranes or fragments thereof. Applicant asserts that this is quite different from prior art methods. 
Applicant argues that the disclosure of Larrouy-Maumus is limited to unmodified unextracted Lipid A and its different naturally occurring forms depending on the metabolism state and organisms. Applicant references Figures 1 and 2 and asserts that they only relate to the natural forms of lipid A deviating in the number of attached fatty acid is or the length of the carbon chains of the fatty acids. Applicant asserts that Larrouy-Maumus is  not directed to the detection of any backbone modified Lipid A outside of the normal metabolic pathways.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Larrouy-Maumus clearly states that previously lipid A was isolated and purified and notes that  the process is time-consuming and involves the use of highly hazardous reagents and also required a large volume of bacteria. Larrouy-Maumus  teaches an alternative methodology to allow for the detection of lipid A directly on intact Gram-negative bacteria without any steps of chemical treatment or purification. The method allows users to obtain data on the main lipid A forms in a sample (page 68, first paragraph, left column).
The ordinary artisan would have had a reasonable expectation that the whole cell mass spectroscopy methodology of Larrouy-Maumus  would detect lipid A as well as PEA-modified lipid A and fragments thereof because Larrouy-Maumus teaches that the method allows users to obtain data on the main lipid A forms in a sample and Liu demonstrates that MALDI-TOF spectroscopy is able to determine lipid A as well as PEA-modified lipid A  extracted from E. coli.
Applicant Argument
Applicant acknowledges that Liu uses mass spectrometric measurements of Lipid A as part of studying antimicrobial resistance in bacteria which include the identification of PEtN-modified Lipid A. Applicant notes that Liu uses an extraction technique (modified Bligh-Dyer) and provides a diagram of the protocol as well as a description by Han which is referenced by Liu.  Applicant emphasizes that cell debris was collected and that the insoluble material was washed and collected. The pellets of insoluble material were suspended and extracted with chloroform/methanol/water to extract Lipid A. 
Applicant describes that  the twice used Bligh-Dyer extraction method and asserts that  that all organic extracts which contain hydrophobic material from the first extraction are discarded. Applicant puts forth that these extractable lipids include free/unbound lipid A. Applicant asserts that the double extract method of Han/Liu results in an analyzed  sample that is devoid of bacterial membranes or fragments and membrane extractable lipids. Applicant concludes that with Larrouy-Maumus, there is no suggestion in Liu to detect lipid A-PEtN in non-extracted sampled (i.e., free/unbound Lipid A-PEtN). 
Applicant argues that the present invention detects Lipid A including bacterial membrane/membrane fragments and non-Lipid A components. These components are Lipid A that is not released from any macromolecules beforehand but the free/unbound precursors form as in intermediate in the biosynthesis of LPS is analyzed.  Applicant presents a scheme that indicated the relative amounts of the different forms of Lipid A contained in bacterial sample (free vs. bound and unmodified vs. PEtN form).
Examiner Response
The rejection acknowledges that in Liu,  lipid A and PEA-modified lipid A are extracted using organic solvents from a bacterium that is an E. coli test sample with and without the mrc-1 gene and subjected to mass spectroscopy. In the upper spectrum, lipid A alone is identified showing that the E. coli strain from which the extract was obtained is not resistant to colistin. The lower spectrum shows that unmodified lipid A is present as well as three peaks attributable to the addition of PEA to lipid A. The presence of these peaks identifies the bacteria is colistin resistant. It is further noted that Lipid a has a m/z 1797.2 which is consistent with its bis-phosphorylated hexa-acylated structure.
Larrouy-Maumus clearly states that previously lipid A was isolated and purified and notes that  the process is time-consuming and involves the use of highly hazardous reagents and also required a large volume of bacteria. Larrouy-Maumus  teaches an alternative methodology to allow for the detection of lipid A directly on intact Gram-negative bacteria without any steps of chemical treatment or purification. The method allows users to obtain data on the main Lipid A forms in a sample (page 68, first paragraph, left column). Figure 1C shows the mass spectrum obtained for enterohemorrhagic E. coli. The peak at m/z 1796.2 corresponds to hexa-acyl diphosphoryl lipid A (page 69, first full paragraph of the right column). Thus, the methods of Liu and Larrouy-Maumus both are able to isolate hexa-acyl diphosphoryl forms of lipid A.
The ordinary artisan would have been motivated to use the  methodology of Larrouy-Maumus  because it allows for the detection of lipid A directly on intact Gram-negative bacteria without any steps of chemical treatment or purification. Further, the method allows users to obtain data on the main lipid A forms in a sample which are hexa-acyl diphosphoryl forms of lipid A. The ordinary artisan would have had a reasonable expectation that the whole cell mass spectroscopy methodology of Larrouy-Maumus  would detect Lipid A as well as PEA-modified lipid A because they are both hexa-acyl diphosphoryl forms of lipid A and fragments thereof. Further, Larrouy-Maumus teaches that the method allows users to obtain data on the main lipid A forms in a sample and Liu demonstrates that MALDI-TOF spectroscopy is able to determine lipid A as well as PEA-modified lipid A  extracted from E. coli.
Applicant Argument
Applicant asserts that the free/unbound Lipid A amounts are considered neglectable as it  constitutes  only an intermediate of the LPS biosynthesis. Applicant asserts that since common knowledge at the time of the invention was that the concentration of readily accessible free/unbound Lipid A-PEtN was negligible, studies as that of Liu had to rely on purified Lipid A-PEtN from LPS in order  to have sufficient amount for good mass spectrophotometric measurement and detection of the modified Lipid A-PEtN form. 
Applicant argues that it was considered not to be possible to detect it with the method of Larrouy-Maumus due to the much lower abundance of the PEtN-modified free/unbound Lipid A vs. free/unbound Lipid A. Applicant assert that it was surprising when the applicant demonstrated that the detection of the PEtN-modified free/unbound Lipid A was even possible.
Applicant additionally asserts that the detection  was also not considered to be possible in particular using raw biological samples (crude) when can contain unwanted sample components not originated from the bacterial cells as described in paragraph [0029] of the disclosure. It was thought that the high amount of background signals would obscure signals from the extremely low abundant molecules such as free/unbound Lipid A-PEtN. Applicant asserts that neither Liu nor Larrouy-Maumus have measured the crude sample in MS.
Examiner Response
Regarding Applicant’s assertion that it was surprising when Applicant demonstrated that the detection of the PEtN-modified free/unbound Lipid A was even possible, Applicant’s scheme on page 11 of the Remarks shows that the abundance free lipid A PEtN and bound lipid A PEtN are both about 1%. Liu shows that the extraction purification method results in a sample that can be detected by mass spectroscopy. Larrouy-Maumus demonstrates that analysis of  Lipid A forms in membranes results can be detected by mass spectroscopy. Thus, it is not surprising that the method of Larrouy-Maumus could detect Lipid a PEtN because the method is able to detect the hexa-acyl diphosphoryl forms of lipid A and Lipid A PEtN has this basic structure.
In response to applicant's argument that the detection  was not considered to be possible in particular using raw biological samples (crude) that can contain unwanted sample components not originated from the bacterial cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s assertion that the high background would have been assumed to obscure any weak and poor signals below the detection limit, the specification discloses that any salts in the sample are responsible for obscuring the mass spectrophotometric results. Larrouy-Maumus washes the sample in the same manner as disclosed by the specification (page 55, lines 11-18). Thus, the salts would reasonably  not be present to present background that would interfere with the mass spectrometric results in the method of Larrouy-Maumus. 
Applicant Argument
Applicant enumerates the perceived advantages of the claimed method by using a sample comprising bacterial membrane or fragments thereof where the fragment comprises a non-Lipid A component. Applicant asserts that Liu is limited to the measurement of purified samples and the hydrolytic release of Lipid A from the hydrophilic LPS macromolecule which is more time-intensive and complicated. Applicant argues that Larrouy-Maumus is unrelated to the measurement of antibiotic resistance  and is consequently unconcerned with lipid A-PEtN. 
Examiner Response
The advantages of subjecting  forms of Lipid A directly in membranes of cells to MS was recognized by Larrouy-Maumus. The reference  clearly states that previously lipid A was isolated and purified and notes that  the process is time-consuming and involves the use of highly hazardous reagents and also required a large volume of bacteria. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Larrouy-Maumus teaches a method applicable to Liu where the reference  clearly states that previously lipid A was isolated and purified and notes that  the process is time-consuming and involves the use of highly hazardous reagents and also required a large volume of bacteria. This provides motivation to the ordinary artisan to employ the whole cell mass spectroscopy (which includes the cell membrane of the bacteria) method of Larrouy-Maumus to identify E. coli bacteria that are resistant to colistin.
Applicant Argument
Applicant argues that common knowledge at the time of the invention was that the very low abundance of single Lipid A-PEtN molecules in the membrane (free/unbound) made it negligible and not suitable for further analysis. Therefore, one skill in the art familiar with Liu and Larrouy-Maumus would not have thought to isolate or analyze that fraction of the test sample rather than use the much more abundant purified Lipid A from LPS.  Applicant further argues that the authors analyzed  completely different Lipid A sample fractions. Applicant again asserts that the high background would have been assumed to obscure any weak and poor signals below the detection limit. Applicant concludes that there would have been no motivation provided by the combination of references to use a crude unpurified biological test sample. 
Examiner Response
Applicant’s scheme on page 11 of the Remarks shows that the abundance free lipid A PEtN and bound lipid A PEtN are both about 1%. Liu shows that the extraction purification method results in a sample that can be detected by mass spectroscopy. Larrouy-Maumus demonstrates that analysis of  Lipid A forms in membranes results can be detected by mass spectroscopy. Thus, it is not surprising that the method of Larrouy-Maumus could detect Lipid a PEtN because the method is able to detect the hexa-acyl diphosphoryl forms of lipid A and Lipid A PEtN has this basic structure.
In response to applicant's argument that the detection  was not considered to be possible in particular using raw biological samples (crude) that can contain unwanted sample components not originated from the bacterial cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s assertion that the high background would have been assumed to obscure any weak and poor signals below the detection limit, the specification discloses that any salts in the sample are responsible for obscuring the mass spectrophotometric results. Larrouy-Maumus washes the sample in the same manner as disclosed by the specification (page 55, lines 11-18). Thus, the salts would reasonably  not be present to present background that would interfere with the mass spectrometric results in the method of Larrouy-Maumus. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653